DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/26/2021 has been entered. The applicant has amended the claims 1, 6, 7, and 18, and cancelled claims 5, 16 and 17. Claims 1-4, 6-15 and 18-22 are pending.

Response to Arguments
Applicant’s argument filed on 01/26/2021 with respect to the rejection of claims 1 and 18 have been fully considered and is persuasive. In Final Office Action dated 12/08/2020 claims 5 and 18 with allowable subject matter were objected as being dependent upon a rejected base claim. The Applicant added allowable subject matter of claim 5 with the base claim 1 and cancelled claim 5, and rewritten objected claim 18 in independent form including all of the limitations of the base claim 1. Therefore, the rejection has been withdrawn.

Reasons for Allowance
Claims 1-4, 6-15 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of 
Claims 2-4, 6-15 and 19-22 are allowable for depending on independent claim 1 or 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.A/Examiner, Art Unit 2872  
2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872